
	
		I
		112th CONGRESS
		2d Session
		H. R. 3777
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2012
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To resolve title issues involving real property and
		  equipment acquired using funds provided under the Alaska Kiln Drying Grant
		  Program.
	
	
		1.Resolution of real property
			 and equipment title issues under Alaska kiln drying grant program
			(a)In
			 generalNotwithstanding part 3019 of title 7, Code of Federal
			 Regulations (the Uniform Federal Assistance Regulations of the Department of
			 Agriculture), title to real property and equipment acquired using funds
			 provided by a grant under the Alaska Kiln Drying Grant Program, as described
			 under the heading State and Private Forestry in House Reports
			 106–914 and 107–234, shall vest in the grant recipient in accordance with the
			 compensation schedule specified in subsection (b) or as provided in subsection
			 (c).
			(b)Compensation
			 schedule
				(1)Period of
			 applicationThe compensation
			 requirements of this subsection apply to a grant provided under the Alaska Kiln
			 Drying Grant Program during the four-year period beginning on the date on which
			 the grant was closed.
				(2)Compensation
			 scheduleIf real property or
			 equipment acquired using funds provided by a grant under the Alaska Kiln Drying
			 Grant Program is no longer to be used for the purposes for which the grant was
			 made, the grant recipient may sell, or may retain title to, the real property
			 or equipment upon payment to the Secretary of Agriculture of compensation as
			 follows:
					(A)During the first year of the four-year
			 period, the grant recipient shall pay an amount equal to 80 percent of the
			 proceeds of the sale, if the real property or equipment is sold, or 80 percent
			 of the market value of the real property or equipment, if title is to be
			 retained by the grant recipient.
					(B)During the second year of the four-year
			 period, the grant recipient shall pay an amount equal to 60 percent of the
			 proceeds of the sale, if the real property or equipment is sold, or 60 percent
			 of the market value of the real property or equipment, if title is to be
			 retained by the grant recipient.
					(C)During the third year of the four-year
			 period, the grant recipient shall pay an amount equal to 40 percent of the
			 proceeds of the sale, if the real property or equipment is sold, or 40 percent
			 of the market value of the real property or equipment, if title is to be
			 retained by the grant recipient.
					(D)During the final year of the four-year
			 period, the grant recipient shall pay an amount equal to 20 percent of the
			 proceeds of the sale, if the real property or equipment is sold, or 20 percent
			 of the market value of the real property or equipment, if title is to be
			 retained by the grant recipient.
					(c)DivestitureAfter the end of the four-year period
			 beginning on the date on which a grant provided under the Alaska Kiln Drying
			 Grant Program was closed, real property or equipment acquired using the grant
			 funds may be retained or disposed of by the grant recipient with no further
			 obligation to the Federal Government.
			
